Figs. 7-8 are objected to because element 700B does not point to the bottom surface of region 700.  Correction is required (note how element 700T points to the top surface of region 700).
Fig. 18 is objected to because element 1800B does not point to the bottom surface of region 1800.  Correction is required (note how element 1800T points to the top surface of region 1800).

Claims 1-20 are allowed.  The prior art does not disclose or suggest independent claims 1, 9 and 17 as a whole. 
  	
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814